                  Case 4:20-cv-08143-HSG Document 24 Filed 12/17/20 Page 1 of 2
                                                                                                   Reset Form

 1                                   UNITED STATES DISTRICT COURT
 2                                 NORTHERN DISTRICT OF CALIFORNIA
 3   Akhilesh R. Vangala, et al.,                    )             4:20-cv-08143-HSG
                                                     )            20-cv-08143-J
                                                         Case No. __
                                                                  _____________
 4                                                   )
                                     Plaintiff(s),   )   APPLICATION FOR
 5                                                   )   ADMISSION OF
             v.
                                                     )   ATTORNEY PRO HAC VICE;
 6   U.S. Citizenship and Immigration                )   ORDER
     Services, et al.,                               )
 7                                                       (CIVIL LOCAL RULE 11-3)
                                     Defendant(s).   )
                                                     )
 8
         I, /s/ Mary A. Kenney                     , an active member in good standing of the bar of
 9    District of Columbia          , hereby respectfully apply for admission to practice pro hac vice in the
10    Northern District of California representing: Plaintiffs (Vangala, et al.)                 in the
      above-entitled action. My local co-counsel in this case is __________________________________,
                                                                 Zachary Nightingale                     an
11    attorney who is a member of the bar of this Court in good standing and who maintains an office
12    within the State of California.
       MY ADDRESS OF RECORD:                               LOCAL CO-COUNSEL’S ADDRESS OF RECORD:
13    10 Griggs Terrace                                   180 Sutter Street, Suite 500
      Brookline, MA 02446                                 San Francisco CA 94104
14
       MY TELEPHONE # OF RECORD:                           LOCAL CO-COUNSEL’S TELEPHONE # OF RECORD:
15    (617) 819-4681                                      (415) 981-3000
       MY EMAIL ADDRESS OF RECORD:                         LOCAL CO-COUNSEL’S EMAIL ADDRESS OF RECORD:
16    mary@immigrationlitigation.org                      ZN@vblaw.com
         I am an active member in good standing of a United States Court or of the highest court of
17    another State or the District of Columbia, as indicated above; my bar number is: DC 1044695 .
18        A true and correct copy of a certificate of good standing or equivalent official document from said
      bar is attached to this application.
19       I agree to familiarize myself with, and abide by, the Local Rules of this Court, especially the
      Standards of Professional Conduct for attorneys and the Alternative Dispute Resolution Local Rules.
20
         I declare under penalty of perjury that the foregoing is true and correct.
21
      Dated: 11/23/20                                               /s/ Mary A. Kenney
22                                                                               APPLICANT

23
                                     ORDER GRANTING APPLICATION
24                             FOR ADMISSION OF ATTORNEY PRO HAC VICE
25       IT IS HEREBY ORDERED THAT the application of Mary A. Kenney                             is granted,
     subject to the terms and conditions of Civil L.R. 11-3. All papers filed by the attorney must indicate
26   appearance pro hac vice. Service of papers upon, and communication with, local co-counsel
27   designated in the application will constitute notice to the party.

28   Dated: 12/17/2020
                                                              UNITED STATES DISTRICT JUDGE October 2012

     PRO HAC VICE APPLICATION & ORDER
       Case 4:20-cv-08143-HSG Document 24 Filed 12/17/20 Page 2 of 2




  On behalf of JULIO A. CASTILLO, Clerk of the District of Columbia Court of Appeals,
                   the District of Columbia Bar does hereby certify that



                     Mary Anne Kenney
        was duly qualified and admitted on January 9, 2017 as an attorney and counselor entitled to
                    practice before this Court; and is, on the date indicated below, a(n)
                              ACTIVE member in good standing of this Bar.




                                                                            In Testimony Whereof,
                                                                        I have hereunto subscribed my
                                                                        name and affixed the seal of this
                                                                             Court at the City of
                                                                         Washington, D.C., on August
                                                                                   18, 2020.




                                                                             JULIO A. CASTILLO
                                                                               Clerk of the Court




                                                                   Issued By:
                                                                            District of Columbia Bar Membership




For questions or concerns, please contact the D.C. Bar Membership Office at 202-626-3475 or email
                                    memberservices@dcbar.org.
